PD-0487-15 & PD-0488-15
                    PD-0487&0488-15                                            COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                               Transmitted 5/1/2015 10:58:32 AM
             COURT OF CRIMfNAIJ APPEALS                    NO.    PD              Accepted 5/1/2015 1:19:35 PM
             COURT OF CRIMINAIT APPEAL,S                   NO.    PD                             ABEL ACOSTA
                                                                                                         CLERK
           COURT OF APPEAI,S CASE NO.                      01    L4 - 00513      CR
           COURT OF APPEALS CASE NO.                       01    L4 00514        CR

AARON CHARLES       BURTON,               t                rN THE TEXAS COURT OF
                     APPEIJI,ANT          IJ               CRTMINAIJ APPEALS, AT

v.                                        ll               AUSTTN, TEXAS

THE STATE OF       TEXAS   ,              t                                             May 1, 2015

                     APPEIJIJEE           II

                COUNSEL T S MOTION FOR AN EXTENSION OF TIME
           TO   5 - 18 - 2 015 TO ALLOW APPELLANT TO FIIJE HIS OWN
                  PRO SE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABIJE TEXAS COURT OF CRTMINAI. APPEAI,S:
      Now comes court appointed attorney, TONY ANINAOT drld
pursuant to the provisions of Rule 9.3 (b) of the Texas Rules
of Appel-late Procedure, and f iles    this Motion f or an
Extension of Time to to             ALLOW THE APPEIJLANT TO               FfLE   PRO SE   OR

TO ALL,OW APPELLANT             TO HIRE ANOTHER ATTORNEY TO FILE                            a

petition     for discretionary          review in the foregoing causes and
wouLd show the Court the following:
      1) The foregoing causes were styled below as THE STATE
OF TEXAS V. AARON CHARITES BURTON and originated as trial
court Cause No. l-330898 (Evading Arrest, 01- 14 - 00513 ) , and
Cause No. 1-33099 (PCS, Ot-L4-00514) in the 35Lst District
Court of Harris County, Texas;
      2)        On June 5, 201,4 the Appellant was ifURY convicted of
the above offense on pleas of NOT GUILTY, and was judge
sentenced on June 6 , IOL Eo two concurrent terms of 3 0 years
(thirty)     in     the        Institutional               Division      of   the     Texas
                                                   -
Depart,ment of Criminal- ..fust ic"            ,              no f ine , flo f ine , having
                                                       "rrA
                                        page           1
found two enhancement paragraphs in each indictment to         be

true;
      3) On ,June 5, 20]-4 the AppeLlant perfected timelY
written notice of appeal;
      4) The First Court of Appeals AFFIRMED the AppeLl-ant's
convictions and sentences in an unpublished opinion dated
April g, 20L5, and no Motion for Rehearing was filed;
Appellant was advised in writing of his right to file pro se
a petition for discretionary review , or to hire his own
attorney to do so,'
      5) The present deadline for filing the Appellant's
Petition for Discretionary Review is Friday, MAY 8, 20L5t
      5)  Due to Appellant r s indigency status, lack of
schooling and from this court I s observation that even some
Iawyers cannot get a P.D.R. right r a GENEROUS extension of
time to allow Appellant to file PRO SE his own P.D.R. OR TO
HIRE ANOTHER ATTORNEY TO DO SO, iS bEiNg TEqUESTEd IO TUNE
L8,   2OL5 r   ot to such other date the court allows;
        7)     NO prior extension for the item in question    has

been request.ed, and none have been granLed;
        Said extension is requested in order to al1ow Appellant
his fulL right to fil-e his own pro se P.D.R., or to hire
another attorney of his own choosing to do so.
      WHEREFORE, PREIIISES CONSIDERED, counsel prays that this

Mot ion in al I things be granted , and that an extens ion and all

order extending the time to file             the PetiLion for
Discretionary Review in the t,wo causes herein to iruNE 18,
2015 in this cause, OR TO SUCH OTHER DATE THE      COURT ALLOWS,
                          page 2
with notice and a copy of any order sent to Appellant at:

AARON CHARLES BURTON
T.D.C. # 01935407
T. D. C. ,J. I . D. HOLLIDAY   TRANSFER UNIT
295 IH 45 NORTH
HUNTSVILLE, TX 77320            8443




                               RESPECTFUI,LY SUBMITTED,




                                                 do, Attorney
                               100L Texas, Suite 1400
                               Houston, Texas 77002
                               Texas Bar No . 0L264 5 0 0
                               (Voicemail & paging) :
                                       7L3-203-9903
                               (E-mail) taninao@hotmail         .   com



                        CERTITICATE OF             SERVTCE

      I , Tony Aninao, do hereby cert tfy   that a true and
correct copy of  the foregoing  instrument has  been delivered
to opposing counsel   via  el-ectronic  service  AND AL,SO by
placing a copy of same in the box reserved for the District
Attorney of Harris County, Texas, located at the office of
the Cl-erk of the Court of Appeal s , 20L Fannin, Houston, TX
77 oo2             day of     ,' L, | )      , 2oLs                   .




                                        'r'l-'




                                    page 3